t c summary opinion united_states tax_court daniel j and joyce a roderick petitioners v commissioner of internal revenue respondent docket no 23130-05s filed date daniel j and joyce a roderick pro_se james h brunson for respondent wells judge this case was heard pursuant to the provisions of sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 penalty of dollar_figure for their taxable_year after concession sec_1 by petitioner daniel j roderick petitioner the issues we must decide are whether petitioner must include in income for the entire amount of nonemployee compensation he received from gmac mortgage corporation gmac or whether a portion of that income belonged to another taxpayer who worked with petitioner and whether petitioner is entitled to deduct certain nonreimbursed business_expenses background some of the facts have been stipulated the parties’ stipulation of facts is incorporated in this opinion by 1petitioner daniel j roderick petitioner concedes that he received compensation from gmac mortgage corporation gmac and pension and annuity income from fidelity investments and that he should have reported both receipts on petitioners’ tax_return petitioner’s concessions support respondent’s position that the sec_6662 penalty is appropriate moreover petitioners did not assign error to the sec_6662 penalty and have therefore conceded the issue see rule b 123_tc_213 accordingly petitioners are liable for the sec_6662 penalty 2petitioners are now divorced and petitioner joyce a roderick did not appear at trial on date in atlanta georgia petitioner and respondent sought to enter a stipulation of facts signed by petitioner and respondent but not by petitioner joyce a roderick by order dated date we dismissed the instant case for lack of prosecution insofar as it relates to petitioner joyce a roderick respondent and petitioner read the stipulation of facts into the record reference and are found as facts at the time of filing the petition petitioners resided in alpharetta georgia petitioner entered into a short-term consulting agreement with his former employer gmac after his position was eliminated petitioner submitted invoices to gmac on february and date totaling dollar_figure and dollar_figure respectively for services rendered and expenses_incurred both invoices instructed gmac to wire transfer payment to a bank of america account for benefit of daniel j roderick and listed petitioner’s bank of america account number and social_security_number gmac paid petitioner’s invoices on february and date despite receiving payment for the consulting services that petitioner performed for gmac petitioners failed to include those amounts on their tax_return petitioners also failed to include on their tax_return dollar_figure in pension and annuity distribution income that petitioner received from fidelity investments discussion petitioner concedes that he received compensation from gmac and pension and annuity income from fidelity investments and that he should have reported both receipts on petitioners’ tax_return petitioner contends however that he transferred dollar_figure to kathleen a mulvey ms mulvey who performed some of the consulting services for gmac petitioner also contends that he should be allowed to deduct certain business_expenses that he omitted from his tax_return as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a 290_us_111 gross_income includes compensation_for services and pension income sec_61 income_tax cannot be avoided through an assignment_of_income 281_us_111 at trial petitioner credibly testified that because ms mulvey had not timely submitted certain taxpayer identification to gmac petitioner agreed he would let gmac pay him and he would then forward ms mulvey her share petitioner offered as evidence copies of the invoices that he sent to gmac on february and date the february invoice indicated that ms mulvey had provided dollar_figure in professional services to gmac and incurred dollar_figure in reimbursable expenses the march invoice indicated that ms mulvey had provided dollar_figure in 3ms mulvey reported to petitioner when they were both employed by gmac ms mulvey’s position at gmac was also eliminated 4petitioner does not contend that the burden_of_proof has shifted to respondent under sec_7491 professional services to gmac and incurred dollar_figure in reimbursable expenses petitioner also credibly testified and provided corroborating bank statements showing that dollar_figure and dollar_figure were debited from his account on february and date respectively on the basis of petitioner’s testimony and corroborating evidence we conclude that petitioner was merely a conduit for the dollar_figure accordingly we hold that the dollar_figure that petitioner received from gmac and in turn paid to ms mulvey is not includable in petitioners’ gross_income regarding the nonreimbursed business_expenses petitioners seek to deduct deductions are a matter of legislative grace 503_us_79 the taxpayer bears the burden of proving he is entitled to deductions and must present adequate documentation to support any deductions claimed welch v helvering supra pincite see also 244_f2d_450 4th cir holding the taxpayer bears the burden of proving the amount of the deductible expenses since deductions are a matter of statutory privilege and must be shown by substantial evidence at trial petitioner submitted numerous receipts and documentation substantiating his business_expenses for taxable_year with the exception of three automobile payments to saab financial service corp and one payment to dents dings we are satisfied with petitioner’s showing and hold that petitioner is entitled to the claimed business_expense deductions for to reflect the foregoing decision will be entered under rule 5petitioner labeled these payments company car but provided no further evidence we infer from the saab financial services corp ’s statements that petitioner has been making payments on the automobile for some time before the taxable_year in issue and had numerous payments remaining the combination of the statements from saab and the repair slip from dents dings suggests that petitioner’s automobile is for his personal_use petitioner may not deduct personal expenses see sec_262
